Citation Nr: 1521079	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected Parkinson's disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to service connection for a stomach disability claimed as secondary to service-connected Parkinson's disease has been raised by the record in the December 2012 hearing testimony (page 8 of 11), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The RO has assigned an initial 30 percent evaluation for Parkinson's disease under Diagnostic Code 8004 for paralysis agitans.  38 C.F.R. § 4.124a, Diagnostic Code 8004.  Paralysis agitans is also known as Parkinson's disease.  Dorland's Illustrated Medical Dictionary 972 (26th ed. 1990).  The only rating available for paralysis agitans under Diagnostic Code 8004 is 30 percent.  If, however, there are identifiable residuals that can be rated under a separate diagnostic code and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.  VA should also analyze individual symptoms under the appropriate diagnostic code for that bodily system.  See 38 C.F.R. § 4.124a.  

The Veteran seeks a higher evaluation.  During his hearing testimony, the Veteran indicated that he has been prescribed various medications to treat his Parkinson's disease, and wears a splint on his left hand to control tremors due to his Parkinson's disease.  Moreover, the Veteran testified that he experienced symptoms of tremors in his upper extremities, left greater than right, right eyelid droopiness, slurred speech, gait and balance problems, difficulty writing, fatigability, and stiffness.  

A February 2010 VA Parkinson's disease examination report, which is the examination report upon which the initial 30 percent evaluation was based, shows the Veteran has been diagnosed with Parkinson's disease since 2009.  The examiner noted the Veteran provided a history of weakness, but no fatigue, seizure disorder, headaches, urinary incontinence, fecal leakage, or dizziness.  The physical examination report shows there was normal eye examination, normal posture, and normal gait with normal balance.  Cranial nerves were normal, as was coordination.  

Most recently, private treatment records from "Dr. Rivera," dated from September 2013 to July 2014, show the Veteran complained of back pain, joint pain, joint swelling, muscle cramps, muscle weakness, stiffness, paresthesias, tremors, sweats, fatigue, weakness, malaise, nausea, eye pain, photophobia, eye irritation, eye discharge, urinary frequency, difficulty walking, rigidity, anxiety, memory loss and confusion.  He was diagnosed with mild Parkinsonism, gait abnormality, mild cognitive impairment.  While Dr. Rivera generally evaluated the Veteran's neurological symptoms and found him to be normal in most respects, the Board finds that a more complete neurological evaluation should be performed to evaluate any neurological, muscular, ocular, lingual, and/or sensory disabilities.  Based on the Veteran's assertions during his hearing, and based on statements made in the May 2011 notice of disagreement (NOD), and July 2012 VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), in which the Veteran reported that since the start of the condition his tremors, shaking, and other issues have worsened, for which his doctor has increased his medication, the Board finds that new VA examination is necessary to determine the nature and severity of the Veteran's Parkinson's disease and related residuals.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination with an appropriate clinician(s) to assess the nature and severity of any residuals of his Parkinson's disease.  The claims file should be made available to, and reviewed by, the examiner(s) in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  The examiner(s) is/are then requested to identify the residuals of the Veteran's Parkinson's disease, and to separately evaluate the severity of each diagnosed residual, including any neurological, muscular, ocular, lingual, and/or sensory disabilities.  All relevant diagnostic testing, including electromyography, should be performed if deemed necessary by the examiner.  The examiner(s) should include a discussion of the Veteran's reported symptomatology.  

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner(s) should clearly and specifically so state in the examination report, and explain why that is so.  

2. Then readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  






